16 F.3d 416NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Patricia K. MARTIN, Plaintiff-Appellant,v.James B. BUSEY, IV;  William T. Hudson;  Federico Pena,Defendants-Appellees.
No. 93-6092.
United States Court of Appeals, Tenth Circuit.
Feb. 7, 1994.

1
Before TACHA and KELLY, Circuit Judges, and BROWN,** District Judge.

ORDER AND JUDGMENT1
TACHA

2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Plaintiff-appellant Patricia K. Martin brought this pro se action against defendants under Title VII of the Civil Rights Act of 1964, 42 U.S.C.2000e to -16, alleging improper gender and race discrimination and reprisals that eventually led to termination of her employment with the Federal Aviation Administration.  After Martin presented her evidence at a trial to the district court, the court found that she had not presented any credible evidence of impermissibly motivated employment practices and that she had not made out a prima facie case of discrimination.  It therefore granted judgment as a matter of law to defendants and dismissed the case.  Martin appeals.


4
We review a district court's factual findings regarding employment practices in a Title VII case under the clearly erroneous standard.   See Sanchez v. Philip Morris Inc., 992 F.2d 244, 247 (10th Cir.1993).  Because Martin is proceeding pro se, we construe her arguments liberally.   Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.1991).  We have fully considered her arguments and find them unpersuasive.  In addition, there is no evidence of any bias against Martin by the district court.


5
The judgment of the United States District Court for the Western District of Oklahoma is AFFIRMED.  Martin's motions to present witness, to present evidence, and to present oral argument not by a female but by a male are DENIED.  The mandate shall issue forthwith.



**
 Honorable Wesley E. Brown, Senior District Judge, United States District Court for the District of Kansas, sitting by designation


1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470